       Case 1:19-cv-01734-DAD-SAB Document 28 Filed 04/27/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JOSE GUADALUPE CALDERON,                         )   Case No.: 1:19-cv-01734-DAD-SAB (PC)
9                                                     )
                      Plaintiff,                      )   Appeal No. 20-15771
10                                                    )
              v.                                      )   ORDER REGARDING IN FORMA PAUPERIS
                                                          STATUS ON APPEAL
11                                                    )
     MAGDY DANIALS, et.al.,
                                                      )   (ECF No. 27)
12                    Defendants.                     )
                                                      )
13                                                    )
14
15            Plaintiff Jose Guadalupe Calderon is appearing pro se and in forma pauperis in this civil rights
     action pursuant to 42 U.S.C. § 1983.
16
              On April 8, 2020, the Court dismissed this action for failure to state a cognizable claim for
17
     relief. (ECF. Nos. 22, 23.) On April 23, 2020, Plaintiff filed a notice of appeal. (ECF. No. 24.)
18
              On April 24, 2020, the Ninth Circuit Court of Appeals referred the matter back to this Court
19   for the limited purpose of determining whether in forma pauperis status should continue for the
20   appeal. 28 U.S.C. § 1915(a)(3). (ECF No. 27.) The Court finds that this appeal is not taken in bad
21   faith and is not frivolous. Accordingly, in forma pauperis status should not be revoked and should
22   continue on appeal.

23
24   IT IS SO ORDERED.

25   Dated:        April 24, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
